DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With respect to the amendment to claims 1-5, 10-12 and 16 and the applicant’s Remarks filed 07 January 2022, prior art Sanford combined with De Flaviis and Nath to teach a dual mode radiotelephone comprising an antenna system which includes a quadrifilar helix antenna that may be operated in either a helical radiation (axial) mode or in a monopole (normal) radiation mode in the same or different frequency band.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12, 16-20, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over De Flaviis et al. US 7,557,772 in view of Nath et al. US 2019/0257933 and Sanford WO 99/26316.

 a helical antenna with a three-dimensional structure (figures 3-6 and 7-9, column 5, lines 16-63, antenna 67 includes a helical winding disposed on a printed circuit board (PCB)),
wherein the helical antenna is disposed on an edge region of a carrier board, and comprises at least one turn of helical coil, wherein each of the at least one turn of helical coil comprises a plurality of helical segments that are not in a same plane, and the plurality of helical segments are respectively disposed in a plurality of layers of the carrier board (figures 3-9, column 5, line 16-67 to column 6, line 29, antenna to includes a helical winding 80 configured on a three layer planer substrate 61; each helical winding 66 includes a first pattern/ section 68 on a first surface, a second pattern 70 on the opposite surface and integrated circuit die, vias or interconnections 72 to connect each surface section in series).
De Flaviis teaches a helical antenna is disposed on a planar PCB, but is silent to the helical antenna is disposed on an edge region of a carrier board.
Nath teaches a wireless device 10 including a laptop computer, tablet, a cellular telephone or other handheld electronic device comprising a phase antenna array 24M for operating in millimeter wave, 5G frequencies, 10 GHz -300 GHz and a non-millimeter wave antennas 40S for conveying second radio frequency signals below 10 GHZ including cellular telephone, WLAN, satellite navigation and near field communications, figures 2-5 and 10, paragraphs 0003-0005, 0021-0023 and 0035-0040. Nath teaches the use of different types of antennas used for different bands including slot, loop, patch, stacked patch, planar inverted F, dipole, Yagi and helical antenna structures, paragraphs 0041-0042. Nath teaches the millimeter 0097.
Since Nath also teaches a wireless device comprising a millimeter wave patch or helical array antenna, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to identify in the antenna array of De Flaviis the options for the type and placement of a phased antenna array of Nath to support high bandwidths and overcome substantial loss and/ or distortion characteristic of millimeter wave communication.
De Flaviis modified teaches a helical antenna includes a substantially planar substrate disposed on an edge region of a printed circuit card and configured to work in an axial radiation mode, see De Flaviis figures 3-12, but does not explicitly teach a helical antenna that also works in a mixed radiation mode of a normal radiation mode and an axial radiation mode.
Sanford teaches a dual mode radiotelephone 10 which includes an antenna system 18 comprising a quarilifilar helix antenna 20 and first and second antenna feeds 30, 50, figures 1 and 2, page 9, lines 8-33. Sanford teaches antenna feed 30 excites the quadrifilar helix antenna 20 to operate in a helical or axial radiation mode to transmit and receive circularly polarized signals in an overhead radiation pattern, a pattern from the open end of the helix, suitable for satellite communications applications, page 10, lines 3-10. Sanford also discloses the second antenna feed 50 is provides for exciting the antenna 20 to operate in a monopole or normal radiation mode and to radiate as a linearly polarized monopole with a doughnut shaped radiation pattern, from/ to the side of the helix, which is suitable for terrestrial cellular telephone applications, page 10, lines 11-17. Therefore, Sanford teaches the monopole radiation mode is orthogonal to the helical radiation mode and thus operation of antenna 20 in the monopole 
Since Sandford also teaches the quadrifilar helix antenna may be implemented in a variety of different ways, a cylindrical support structure is not required, page 11, line 35 to page 12, line 3, it would have been obvious to one of ordinary skill before the effective filing date of the instant application to modify the helical antenna of De Flaviis modified according to the quadrifilar helix antenna of Sandford to provide a dual band antenna which may be excited as either a resonant quadrafilar helix axial mode antenna or as a monopole normal mode antenna.

As to claim 2 with respect to claim 1, De Flaviis teaches the carrier board comprises at least two metal layers and a non-conductive dielectric layer between the two metal layers, and each of the at least one turn of helical coil comprises a first helical segment, a second helical segment, a third helical segment and a fourth helical segment which are connected in series, wherein the first helical segment and the third helical segment are respectively disposed in the at least two metal layers along a direction parallel to a plane of the carrier board, and the second helical segment and the fourth helical segment penetrate through the non-conductive dielectric layer along a thickness direction of the carrier board to electrically connect the first helical segment and the third helical segment (figures 3-9, column 5, line 16-67 to column 6, line 29, antenna 60 includes a helical winding 80 configured on a three layer planer substrate 61; each helical winding 66 includes a first pattern/ section 68 on a first surface, a second pattern 70 on the opposite surface and integrated circuit die, vias or interconnections 72 to connect each surface section in series).


As to claim 3 with respect to claim 2, De Flaviis teaches the carrier board comprises a plurality of non-conductive dielectric layers and a plurality of metal layers alternately stacked along the thickness direction of the carrier board, the helical antenna comprises a plurality of turns of helical coil, a plurality of first helical segments of the plurality of tums of helical coil are disposed in a same metal layer or different metal layers, and a plurality of second helical segments of the plurality of turns of helical coil are disposed in a same metal layer or different metal layers 

As to claim 4 with respect to claim 2, De Flaviis teaches each of the first helical segment and the third helical segment comprises a radiation arm, and each of the second helical segment and the fourth helical segment comprises a through hole or a via filled with a conductive material, wherein two ends of the through hole or the via of the second helical segment are electrically connected to the radiation arm of the first helical segment and the radiation arm of the third helical segment, and an end of the through hole or the via of the fourth helical segment is electrically connected to the radiation arm of the third helical segment (figures 3-9, column 5, line 16-67 to column 6, line 29, antenna 60 includes a helical winding 80 configured on a three layer planer substrate 61; each helical winding 66 includes a first pattern/ section 68 on a first surface, a second pattern 70 on the opposite surface and interconnections 72 to connect the first and second surface patterns in series include wrap arounds or integrated circuit die vias).

As to claim 5 with respect to claim 4, De Flaviis teaches the first helical segment further comprises at least one solder pad which is electrically connected to at least one end of the corresponding radiation arm, the third helical segment further comprises two solder pads which are electrically connected to two ends of the corresponding radiation arm, two ends of the through hole or the via of the second helical segment are electrically connected to one solder pad of the first helical segment and one solder pad of the third helical segment, and an end of the through hole or the via of the fourth helical segment is electrically connected to the other solder pad of the third helical segment (figures 3-9, column 5, line 16-67 to column 6, line 29, antenna 60 includes a helical winding 80 configured on a three layer planer substrate 61; each helical winding 66 includes a first pattern/ section 68 on a first surface, a second pattern 70 on the opposite surface and interconnections 72 to connect the first and second surface patterns in series include wrap arounds, integrated or circuit die vias).

As to claim 10 with respect to claim 9, Nath of De Flaviis modified teaches helical antenna comprises a plurality of turns of helical coil, and parameters of the plurality of turns of helical coil satisfy following conditions: ¾<C/wavelength < 4/3, S=wavelength/4, N>=3, where C is circumference of a projection of each turn of helical coil on a plane perpendicular to an axis of the helical antenna, S is an interval between the turns of helical coil, N is the number of the plurality of turns of helical coil, and 4» is working wavelength of the helical antenna (paragraphs 0041-0042 and 0059-0060, the array antennas 40S or 40M include antennas with resonating elements formed from patch or helical antenna structures; due to physical size considerations, a 

As to claim 11 with respect to claim 1, De Flavis teaches the helical antenna comprises a plurality of turns of helical coil, and the plurality of turns of helical coil have different helical radii (figures 7-9, column 6, lines 15-29, the antenna 60 includes a helical winding 80 which are tapered).

As to claim 12 with respect to claim 11, De Flaviis teaches a change trend of the helical radii of the plurality of turns of helical coil comprises the helical radii of the helical coils in two end regions of the carrier board being smaller than the helical radii of the helical coils in a middle region of the carrier board (figures 7-9, column 6, lines 15-29, an embodiment of antenna 60 includes a helical winding 80 which are tapered).

As to claim 16 with respect to claim 1, Nath of De Flaviss modified teaches a middle region of the carrier board, wherein a feed end of the microstrip feed is electrically connected to a first end of the helical antenna, and a second end of the helical antenna is a free end configured to radiate signals (figure 5, paragraphs 0061-0062, millimeter wave antennas 40M each have a phase and magnitude controller 120n disposed on transmission line path 64n).






 a carrier board, a first antenna array and a second antenna array, (figures 3-5, paragraphs 0050-0053 and 0057-0060, co-located non-millimeter wave antenna array 40S below 10 GHz and millimeter wave 40M operating between 10 and 300 GHz beam steered antenna array 124 of any suitable antenna mounted on the surface or embedded in substrate 160 in regions 204-1, 2,3, 4, display panel or sidewall 12W),
wherein the first antenna array is disposed in a middle region of the carrier board and comprises a plurality of patch units (figures 5-10, paragraphs 0041-0053, 0096-0097 and 0127, single row of patch antenna array 40S formed of substrate 160 expected for cellular carriers; other suitable antenna types comprises a slot, patch, helical, inverted-F, loop or dipole antenna structures depending on the band of operation below 10 Ghz),
the second antenna array comprises at least one antenna unit and the helical antenna of the antenna unit is disposed at the edge region of the carrier board (figures 5-10, paragraphs 0041-0047, 0058-0060, 0079-0081, 0096-0097 and 0127, millimeter wave array 40M comprises helical structures or other suitable antenna structures (patch) co-located with 40S antenna on substrate 160; the millimeter wave array antenna are inherently associated with an edge and other regions on the PCB to fit placement within the wireless device 10).
 
As to claim 18 with respect to claim 17, Nath teaches the plurality of patch units are disposed along a direction parallel to a plane of the carrier board, a maximum gain of radiation of 

As to claim 19 with respect to claim 18, Nath modified teaches wherein the second antenna array comprises a plurality of antenna units arranged in a one-dimensional array on the carrier board, a radiation beam distribution range of the first antenna array comprises a sector between -60° and 60° on a radiation plane perpendicular to the plane of the carrier board, and a radiation beam distribution range of the second antenna array comprises a sector between 60° and 120° on the radiation plane perpendicular to the plane of the carrier board (figures 7-10, paragraphs 0090-0097 and 0079, single rows of co-located phased antenna array 124, 40S and 40M positioned on  the substrate 204-n where the non-millimeter wave 40S array is planar mounted resulting in a beamed steered radiation pattern  normal to the board; the millimeter planar mounted helical antenna (see De Flaviis, figures 3-6) operating in an axial mode results in a beam steered radiation pattern maximum from the end of the PCB). 



As to claim 23 with respect to claim 20, Nath teaches the carrier board comprises a package substrate (figures 2-10, paragraphs 0045-0049 and 0077-0081, phased millimeter array 124, transmission lines, feeds and wireless circuitry 34 are formed on multilayer dielectric substrate).

As to claim 24 with respect to claim 23, Nath teaches a Printed Circuit Board (PCB), wherein the first antenna array and the second antenna array are disposed on a first surface of the package substrate, the transceiver chip is disposed on a second surface of the package substrate, and the package substrate carrying the first antenna array, the second antenna array and the transceiver chip is integrated on the PCB (figures 2 and 3, paragraphs 0077-0081, both co-located phased antenna array are formed on a surface or embedded within a multilayer substrate 160; nearby transceiver circuits 42 are inherently coupled via transmission lines from a layer of the multilayer PCB ).



As to claim 26 with respect to claim 23, Nath teaches the second antenna array is disposed on a first surface of the package substrate, the transceiver chip is disposed on a second surface of the package substrate, the package substrate carrying the second antenna array and the transceiver chip is integrated on a first region of the PCB, and the first antenna array is integrated on a second region of the PCB (figures 2 and 3, paragraphs 0077-0081, both co-located phased antenna array 40S and 40M are formed on a surface or embedded within a multilayer substrate 160; adjacent transceiver circuits 42 are inherently coupled via transmission lines from a layer of the multilayer PCB ).

As to claim 28 with respect to claim 17, Nath teaches an electronic device comprising an antenna system (figure 2, paragraphs 0005, 0031-0041, wireless device 10 such as a wristwatch comprises antennas 40 formed using any suitable antenna type including loop, slot, patch, inverted-F, dipole, yagi or helical antenna structures).

Allowable Subject Matter
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644